 MARK INDUSTRIES, INC.Mark Industries,Inc.andTeamsters Local 1110.Case 23-CA-10470August 31, 1991DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn June 5,1989,AdministrativeLaw JudgeRichard J.Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions, 2 to modify the remedy,and to adoptthe recommended Order as modified.3AMENDED REMEDYHaving foundthat theRespondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction to effectuate the policiesof the Act. Weshallorder the RespondenttoofferJosephM.Castrofulland immediate reinstatement to hisformer job or, if thatjob no longer exists, to a sub-stantially equivalent position, without prejudice tohis seniorityor any otherrights or privileges previ-'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.2We agree with the judge that the Respondent's discharge of employ-ee Joseph Castro violated Sec 8(a)(3) and(1) of the Actunder the prin-ciples setforth inWright Line,251 NLRB 1083 (1980),enfd. 662 F.2d899 (1st Cir.1981), cert.denied 455 U.S. 989(1982), approved inNLRBY.TransportationManagementCorp.,462 U.S 393(1983)Thus,the judgefound,inter alia,that the Respondent had knowledge of Castro's unionactivities,that the Respondent was opposed to unionization in general,and that the Respondent singled out Castro in particular for discriminato-ry treatment. The judge further found that of the four reasons the Re-spondent offered in support of the discharge,two of them actually re-ferred to conduct protected by the Act. These circumstances amply sup-port a finding that the General Counsel sustained his burden underWright Lineof establishing that Castro's union activities were a motivat-ing factor in the Respondent's decision to discharge him. Turning to theRespondent'sWright Lineburden, the judge found that it had failed todemonstrate that it would have discharged Castro for the remaining rea-sons even in the absence of his union activities.Inasmuch as we agreewith thejudge'sWright Lineanalysis,we find it unnecessary to rely onhis discussion of Castro's discharge under the principles ofNLRB vBurnup & Sims,379 U S.21 (1964).3We shall modify the judge's recommended Order to include thestandard Board reinstatement remedy for Castro's discharge The partiesdid not fully litigate the issue of whether Castro would have been reas-signed or transferred to a substantially equivalent position when the Re-spondent'sSelma,Texas facility closed in October 1986.We leave theresolution of this inquiry to the compliance stage of this proceeding SeegenerallyDean GeneralContractors,285 NLRB573 (1987).463ously enjoyed,and make him whole for any loss ofearnings and other benefits resulting from his dis-charge in the manner set forth in the remedy sec-tion of the judge's decision.The Respondent shallundertake our traditional make-whole remedy withthe understanding that at compliance it may intro-duce evidence regarding the likelihood of JosephM. Castro's reassignment or transfer to other facili-ties of the Respondent.We shall also order the Respondent to mail no-tices to all employees on its Selma,Texas payrollas of July 16,1986 (the date of Castro's discharge),at their last known address.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Mark Industries,Inc.,Selma, Texas, itsofficers,agents, successors,and assigns,shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 2(a)."(a)Offer Joseph M. Castro immediate and fullreinstatement to his former job or, if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the decision."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to issue and abide by this noticeand to mail copies of it to all employees on ourpayroll at our Selma, Texas plant as of July 16,1986.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not toengage inany of theseprotected concerted activities.296 NLRB No. 64 464DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWE WILL NOTdischarge or otherwise discrimi-nate againstany of you forsupporting TeamstersLocal 1110 or any other union.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL offerJoseph M.Castro immediate andfull reinstatement to his former job or, if that jobno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his July 16,1986 dis-charge,less any net interim earnings,plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.MARK INDUSTRIES, INC.Guadalupe Ruiz, Esq.,for the General Counsel.Norman Jones(Jones,Jones&Jones),San Simeon, Cali-fornia, for the Respondent.DECISIONSTATEMENT OF THE CASERICHARD J.LINTON, Administrative Law Judge. Thisisa discharge case.Ifind that Respondent Mark dis-charged Joseph M. Castro on July 16,1986, because ofhis activities on behalf of Teamsters Local 1110 atMark'sSelma(San Antonio),Texas plant. Because theSelma plant has closed,I do not order reinstatement, butI order Mark to make Castro whole, with interest.I presided at the de novo trial of this case on February14, 1989, in San Antonio,Texas.On September 26, 1986,theGeneral Counsel of the National Labor RelationsBoard,through the Regional Director of Region 23 ofthe Board,issued a complaint in this case against MarkIndustries,Inc. (Respondent or Mark).The complaint isbased on a charge filed August 13, 1986, against Mark byTeamsters Local 1110 (Teamsters or Union).In the complaint,as amended at the initial hearing, theGeneral Counsel alleges that the Respondent violatedSection 8(a)(3) and(1) of theAct bydischarging JosephM. Castro on July 16, 1986,because of his activities onbehalf of Teamsters Local 1110. The complaint containsno allegations of independent violations of Section8(a)(1) of the Act.By its answer Respondent Mark admits certain factualmatters but denies violatingthe Act.Administrative Law Judge William A.Gershuny pre-sided at the original trial of this case on June 16, 1987, inSan Antonio,Texas.Judge Gershuny issued his decisionon September3, 1987,dismissing the complaint,and theGeneral Counsel filed exceptions with the Board. By itsdecision of November 21, 1988, not published in theBoard's bound volumes, the Board remanded the case foradditional findings and credibility resolutions. BecauseJudge Gershuny is no longer with the Agency, theBoard remanded the case to the chief administrative lawjudge "to designate an administrative law judge to con-duct a new hearing and consider the issuesde novo." Iwas so designated by order dated November 29, 1988.After conferring with the parties,I scheduled the newhearing for February 14, 1989.On the entire record,including my observation of thedemeanor of the witnesses,and after considering thebriefs filedby theGeneral Counsel and the Respondent,Imake the followingFINDINGS OF FACTI.JURISDICTIONA California corporation,Mark manufactures machin-ery. Joseph M. Castro worked at Respondent'sSelma,Texas plant. Selma is a small town a few miles northeastof San Antonio,Texas.During the 12 months precedingthe issuance of the complaint,Mark purchased goods andmaterials valued in excess of $50,000 that were receivedat its Selma, Texas plant direct from points located out-side Texas.Respondent admits,and I find,that it is anemployer engaged in commercewithinthe meaning ofSection 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONINVOLVEDRespondent admits, andIfind,thatTeamsters Local1110 is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.The recordThe transcriptof JudgeGershuny'sJune16,1987hearing in this case consists of 181 numbered pages in asingle volume.For purposes of citationsto that1987 tes-timony, I shall refer to that transcript as volume 1 andindicate citationsto itby volume and page.The tran-script ofthe February14, 1989 de novo hearing beforeme consists of 100 numbered pages in a single volume.For citation purposes I shall refer to it as volume 2 withcitations,or references to itby volume and page. TheJune 16, 1987 transcript of testimony was received inevidenceat the February14,1989de novohearingbeforeme as GeneralCounsel'sExhibit15 (2:31).Before me the parties electedto offerin evidence thetranscript and exhibits from the original June16, 1987hearing.I receivedthe recordof the original hearinggenerally, based on the desires of the parties,with onlyone limitation.The single limitation,an obvious one anda limitation the parties expressly understood, is that Iwill not be able to assess the demeanor the witnesses dis-playedbefore JudgeGershuny (2:5-6).The original ex-hibitswere received at the new hearing with no changein thenumbers.Very few newexhibitswere offered atthe de novo hearing before me: the briefs to Judge Ger- MARK INDUSTRIES, INC.shuny from the General Counsel (G.C. Exh. 13)1 andfrom Mark (G.C. Exh. 14), the original transcript (G.C.Exh. 15),and items(R. Exhs. 14a, 14b, 15)pertaining toMark's pretrial effort to serve subpoenas duces tecum onCastro (2:30). I rejected Respondent's Exhibits 14a, 14b,and 15(2:59-69).2.Mark's plant at Selma, TexasNorman E. Jones represented Respondent Mark atboth hearings(1:5; 2:4). Jones is a member of a labor re-lations firm,Jones, Jones&Jones, representing manage-ment(1:11).Although heearned a law degree,Jones isnot a licensed attorney because he never took the bar ex-amination(1:11, 2:97).Jones also is a director of Mark(1:11; 2:96).Jones testified that currentlyMark operates only inCalifornia,nearLos Angeles (1:12; 2:92). Mark openedtheSelma,Texas plant, the facilitywhere Castroworked,in late 1985 and closed it in October 1986 (1:12;2:92).Although Mark owns the Selma property, the fa-cility currently is leased and is for sale (1:12; 2:91).Mark.employs a former supervisor of the Selma work force asa caretaker of the Selma property,but Mark has no otheremployees on the premises(2:93, 95).Mark manufactures hydraulic manlifts(2:96-97), andthat is the product it manufactured at Selma when thatplant was operating(1:34). Jones testified that a total of70 bargaining unit employees worked at the Selma plantduring its brief operation(1:23, 159).Presumably thatnumber counts only the regular employees.SupervisorJamesL.Holliday testified that when Mark began toclose it had 35(regular)employees, plus 15 temporaryemployees,working on the shop floor(1:137).When hewas hired on November 12, 1985, Castro testified, therewere some 24 nonsupervisory workers, and that numberincreased(1:32-35).Castrowas one of 15 to 18 welderswho worked under Holliday's supervision(1:35, 137).Jones testified that the last remaining employees, about20, left at the October 1986 closing(2:94).3.Case 23-RC-5290Castro testified that in early January 1986 some of theemployees,unhappy over Mark'schanging of benefits,appointed Castro to contact a union regarding represen-tation.Castro contacted George Eichler,the secretary-treasurer (G.C. Exh. la) of Teamsters Local 1110. Fol-lowing an initial meeting between Castro and Eichler,Eichler met with a group of 16 employees. At this Janu-ary 1986 meeting all 16 employees,includingCastro,signed authorization cards for the Union.Castro thereaf-ter passed out additional cards and union literature (1:37-40; 2:12-14).Apparently about early February 1986 the Union filedan election petition in Case 23-RC-5290, for on Febru-ary 18, 1986, the Regional Director for Region 232 ap-IIdesignateGeneral Counsel exhibits asG C Exh andRespondentexhibits as R Exh.2 In October 1987 the Board approved the General Counsel's plan toreorganize the Agency's field offices with Region 23 (Houston) beingabolished and Houston and San Antonio becoming resident offices within465proved the standard agreement by the parties for aBoard-conducted election in the following unit (G.C.Exh. 2):All full-time production,maintenance,quality con-trol,warehouseshipping,and janitorialemployeesemployed by the Employerat its facilitieslocated at16435 I. H. 35 North,Selma,Texas, excluding allother employees, office clerical,guards,watch per-sons and supervisorsas defined in the Act.The election was conducted on March 4, 1986, withCastro serving as the Union's observer (G.C. Exh. 2;1:40).Of approximately 23 eligible voters, 21cast ballots.The Union won by a vote of 12 to 9 (G.C. Exh. 2). Markfiled timely objectionsand a hearing onthe objectionswas held on June 10, 12, and 13, 1986,in SanAntonio,Texas, beforeHearingOfficer Javier R. Gonzalez. Gon-zalez issuedhis report on July 9,1986, recommending tothe Boardthat the electionbe set asideand a secondelectiondirectedbecauseCastro, asan agent of theUnion, had threatened two employees with loss of theirjobs if the Union won the election (G.C. Exh. 2).In itsMay 15, 1987decision(G.C. Exh. 3), not pub-lished in theBoard'sbound volumes, theBoardadoptedthe hearingofficer's findingsand recommendations.exceIt we find objectionable Castro's threatsmade to employees (including at least Burns andButzirus) that, if the Petitioner won the election,nonmemberswould not receive thesame level ofrepresentation as members.28 [Case citations omitted.]We do not pass on the hearing offi-cer's finding objectionable Castro's threat to have Robert Ttmke'sand Mark Butzirus' jobs if the Petitioner won the electionCastro did not testify beforeGonzalez concerningeither objection (G.C. Exh. 2 at 8, 13), although he didtestify as to othermatters.The Board directed that asecond election be conducted wheneverthe Regional Di-rector deemsitappropriate to do so (G.C. Exh. 3 at 2).As previouslymentioned,and obviously unknown by theBoard,Respondent'sSelma planthad closed over 7months earlier.We can betterunderstandthe next topic, Castro's ter-minationinterview,if I summarizeallthe objectionsHearingOfficerGonzalez ruled on. This isso becausethree of the four terminationreasons referto the objec-tions.The six objections filed by Markare listed at pages3-4 of the report by Gonzalez. Stated in brief, theyallege thatthe Unionand its agents:1.Created ageneral atmosphereof fear.2.Threatened employees that if they did not votefor the Union or support the Union they would losetheir jobs.Region 16 atFortWorth 126 LRR 107 (Oct. 19, 1987)The actualchange occurred in 1988. 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3.Threatened employees that if they did not votefor or support the Union they would be subject tophysical harm.4.Threatened,coerced,and intimidated employ-ees by injecting religious bias and prejudice into theelection campaign.5.Threatened employees that if the Union wonthe election and they did not join the Union theywould not be provided with representation by theUnioninconnectionwith grievancesthey hadagainst the Employer.6.(All of the above destroyed the laboratoryconditions for a free election.)Gonzalez found Castro to be the Union's agent (G.C.Exh. 2 at 6),and the Board,at footnote 1 of its May 15,1987 decision,expressly adopted that finding(G.C. Exh.3).Gonzalez recommended that Objections 1 and 6 beoverruled because "no other specific acts" referred tothose objections(G.C.Exh.2 at 13).Mark did notexcept to this finding(Board decision,G.C. Exh.3, at fn.1).Objection 3 is based on testimony by employee BarryBurns that 2 to 3 weeks before the election Castro, overthe telephone,told Burns that 20 guys were going tokick Burns' ass if Burns did not vote for the Union.Castro testified he told Burns that 20 guys would beagainst Burns. In a prehearingaffidavitBurns recited theversion Castro gave before Gonzalez.At the objectionshearing Burns said he viewed the two versions as thesame.Gonzalez credited Castro, found that no threat oc-curred,and recommended that Objection 3 be overruled(G.C. Exh.2 at 10-11).Respecting Objection 4, the religion issue, Hearing Of-ficerGonzalez wrote as follows(G.C. Exh.2 at 11-12):Itwas undisputed that employees Rafael Chapaand Phillip Swanson were recognized as being veryreligious.Castro testified that he called Chapa at his home.During the conversation he quoted from the bible acomment about if someone asks for your shirt younot only give your shirt but your coat as well.Castro also stated that,about two weeks beforethe election,he called Swanson and talked aboutthe quote and told him to cast a blank ballot. He in-vited Swanson to see a religious movie, Jesus ofNarzareth,at his home.Swanson declined the invi-tation.According to Swanson,Castro also men-tioned the same biblical quote at work and askedhim to cast a blank ballot.Castro also stated that he had invited Jamie Mar-tinez,InternationalUnion of ElectricalWorkersLocalVice-President,an ordained minister,to speakat the meeting held on June 3. Martinez did attendthe meeting and did speak.He handed out religiouspamphlets.Swanson was the Employer observer in the elec-tion.Chapa did not vote.It is undisputed thatChapa's religious beliefs played a part in his deci-sion not to vote.The Employer asserts that the injection of reli-gion into the campaign is synonymous with the in-jection of racial prejudices.The Board inSewellManufacturing Company,138 NLRB 66 (1962) es-tablished a test in setting aside elections based onappeals made to racial prejudice.The election is setaside when either party seeks to overemphasize or"exacerbate"racial feelings by irrelevant, inflamma-tory appeals.In the instant case the appeals did notemphasize religious bias but rather were appeals foremployees to consider their own religion in makingtheir decisions about the election.Under these cir-cumstances,the religious issue was not overempha-sized.I therefore recommend that the Employer's Ob-jection No. 4 be overruled.Earlier I wrote that Gonzalez had found merit to Ob-jection 2 and that the Board,sustaining Objection 5, ex-pressly did not pass on Objection 2. Objection 2, as weshall see, is one of the discharge reasons. Respecting Ob-jection 2,Gonzalez wrote(G.C. Exh.2 at 6-8):This objection refers to an alleged threat byCastro concerning two employees.Barry Burns stated that on March 3, he attendeda union meeting held at Ruben's,a local bar andrestaurant.At thismeeting Castro told him that iftheUnion was voted in, that he would have"Rocky"(Robert Timke) and Mark's(Butzirus)jobs. There was no conclusive evidence that anyoneheard thecomment. Burns statedthatemployees Il-defonzo Rodriguez, David Reyes and Ruben Marti-nez were present when the comment was made butdid not think they heard it because Castro turnedaway when he said it.The next morning Burns told Timke about thethreat.Timke confirmed that Burns told him onMarch 4,before voting that he and Mark would beeliminated from the company.He did state thatBurns had not said who had made the statement.Butzirus stated that Jim Holliday, a supervisor,said that he heard from somebody else that if theUnion won the vote that he and Timke would nolonger have a job at Mark Industries. Holliday alsotold him not to worry about it. He said he was toldthis about 7:00 a.m. before voting.Butzirus askedTimke if it was true and Timke said yes. Timke didnot remember talking to Butzirus about the state-ment.Timke stated that the threat did not affect theway he voted but at the time he voted he believedthe threat might be true.Butzirus stated that he didnot know if Castro or the union could take theirjobs. Burns stated that he did not give any weighttoCastro's statement and understood that Castrodid not have the authority to fire employees, butalso said that if the union came in Castro couldhave some pull.Castro did not testifyconcerning this allegation.It is concluded based on the uncontradicted testi-mony of Burns that Castro did make the threats. Ialso conclude that the threat was circulated to at MARK INDUSTRIES, INC.least two other eligible employees,Timke and But-zirus.[Thirteen-line discussion of legal standard omit-ted.] In the instant case the threat was circulated toat least three eligible voters.The Union won theelection by a very slim margin.A change of onlytwo votes could have affected the results of theelection.I can only conclude that the threat that ifthe union won Castro would have Timke's and But-zirus' jobs would reasonably tend to interfere withthe employees'free and uncoerced choice in thiselection.Accordingly,I recommend that Objection No. 2be sustained.4.Mark discharges Joseph M.CastroThere is no dispute that on July 16, 1986,Respondentsummoned Castro to the office where Jones fired him inthe presence of Personnel Manager Ken Euler.Jones tes-tified that the discharge decision was made a day or twoearlier by Jones, Euler,and Plant Manager Dick Levan-dowski in consultationwith AttorneyShelton E.Padgett(1:13-14).Because Euler had a cold and laryngitis onJuly 16,Jones conducted the discharge interview (1:13;2:71).Jones and Castro testified about the dischargeinterview at both the original hearing, before Judge Ger-shuny, and at this remand hearing before me. Euler didnot testify at either hearing.Before me Jones testifiedthat Euler could not be located(2:72).At the discharge interview Jones gave Castro a copyof the July 9 report (G.C. Exh. 2) by Hearing OfficerGonzalez to read.AfterCastro read the report, JonestoldCastro that "forthose reasons you are terminatedimmediately." Jones added that Castro's conduct violatedcompany policy as set forth in the Company's handbook(1:69; 2:22).There is a dispute over whether Jones orEuler gave, or even showed,Castro a list of four reasonsfor the termination.At the firsthearing Jones claimed itto be so (1:16-17), although before me he testified the listwas stapled to the back of July 9 report of Gonzalez(2:72).Castro denied being shown or receiving a copy ofthe list(1:70; 2:23, 40, 51). Castro also denies receiving,at this meeting,a copy of the July 9 report to keep (2:23,40, 51).IcreditCastro who, in general, testified before mewith a persuasive demeanor.Even so, I find it possiblethat a slip of paper, with the four reasons,was stapled tothe back of the report Castro read but that Castro didnot see the stapled slip and Jones did not point it out.The important fact is that such a list apparently existedas is shown by subsequent events.On July 30, 1986,Castro fileda claim(G.C. Exh. 4) forunemploymentcompensation with the Texas Employment Commission(TEC).3WhenPersonnelManager Euler,on behalf ofMark, filed Mark's August 20 protest of Castro's unem-ployment benefits claim,he attached three items andstated(G.C. Exh. 4):8 Because he found work immediately(apparently drawing no unem-ployment benefits),Castro could not recall having applied(1:91; 2:37-39).467Supporting documentation attached.Violation ofworkrulesmarked by check.The firstitem,on a separate piece of paper,is the listof reasons Jones referred to. It reads:Yourtermination is based upon the followingacts of misconduct:1)Threatening that employees would lose theirjobs if theunion wasvoted in.2)Threatening employees with physical harm ifthe employees did not vote for the union.3) Intimidating,coercing and harassing employ-ees by making appeals to their religious beliefs andprejudices in an attempt to persuade them to votefor the union.We are also concerned about your having operat-ed a motor vehicle on Company property without avalid current Texas driver's license.At thehearing before JudgeGershuny,Jones testifiedthat the discharge meeting lasted less than 5 minutes,that Castrowas not asked for his version,and that nei-ther Jones nor Euler went into the specifics of the listeditemswith Castro (1:20-22).The next item Euler attached (to hisTEC protest)consists of pages 14 and 15 from Mark's employee hand-book (R. Exh.9) forthe Selma plant(2:73).The printeddate appearing at thebottomof pages 14 and 15 reads:TX 11-1-85.Castro acknowledges that he signed his re-ceipt fora copy of the handbookearlier in his employ-ment(1:95).A set of9 numberedworkrules occupiesthemajor portion of page14.This setof 9 rules de-scribes incidents(such as theft or fighting)thatmayresult in discharge without a warning.The preamble tothe next group of rules reads:Infractionsof the followingrules will, depending onthe seriousness of the offense and all pertinent factsand circumstances, result in disciplinary action, in-cluding a verbal warning, suspension, or discharge.Thispreamble isfollowed by8 numbered rules. Rule7,which hasa check markby it on this copysent to theTEC, reads:"(7)Harassing,threatening,intimidating orcoercing any other employee."The thirditem Euler attached consists of pages 17 and20 from Respondent'sCalifornia(1:89-90;2:73, 80) hand-book (R. Exh.8) for employees.Offense number 26 ischecked.It bears a discharge penalty and reads:OffensePenalty26. Threatening,Dintimidating, fightingor performing acareless act whichresults or may resultin personalinjury to anotheremployee or propertydamage. 468DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCastro had never received a copy of the California book-let, although he had seen and read a copy(1:90-91).Before Judge Gershuny,Jones testified that Castrowas terminated for the reasons set forth on the list at-tached to the protest (G.C. Exh. 4) Euler filed with theTexas EmploymentCommission(1:25).The first threedischarge reasons on the list correspond generally to theobjections as follows:Discharge ReasonObjection122334The fourth,and unnumbered,discharge reason (thedriver's license item)has no counterpart in the objec-tions, although Jones testified that the topic,for someunexplained reason,was mentioned at the objectionshearing(1:21).5.TheBoard's order remandingIn reaching his September3, 1987decision to dismissthe complaint,Judge Gershuny,without making his owncredibilityresolutions,relied on findingsby Hearing Of-ficerGonzalez that Castro had in fact threatened em-ployees.The Board found this to be reversible error inview of Castro's denial of the allegations at the hearingbefore Judge Gershuny (G.C. Exh.1(m) at 3).Remand-ing for additional findings,the Board also directed thatthe administrative law judge should analyze the caseunder the following standards(Order at 4-6):In remanding the case, we note that in consider-ingwhether alleged threats by Castro constitutegrounds on which his discharge may be found to belawful, the judge should consider first whether,even if made by Castro,the threats are such thattheRespondent could lawfully discharge an em-ployee for them.In this regard,we note that,pursu-ant to such cases asRio de Oro Uranium Mines, Inc.,120NLRB 91, 94 (1958),threats that employeesmay be discharged are not necessarily objectionableconduct even if made by a union agent, unless thereare circumstances under which the threatened em-ployeemight reasonably believe that the unionwould have the power to carry out the threats. SeeBaja's Place,268 NLRB 868 (1984).Under anotherline of cases, the Board has concluded that when anemployer seeks to discharge or discipline an em-ployee for conduct occurring in the course of pro-tected activity,the Board will balance the Section 7rights of the employee against the employer's inter-est in deterring the particular conduct to determineif the protection of the Act was removed by theemployee's excesses in carrying out that activity.See, e.g.,The Kroger Co. d/b/a Brunswick Food andDrug,284 NLRB No. 78, slip op. 5-6 (June 30,1987), enfd.mem.F.2d(11thCir.Sept.15, 1988),and cases there cited.Thus, even ifCastro made the alleged threats, depending on thecircumstances, they may not be a lawful ground fordischarge. 3Assuming the threats as understood by the Re-spondent would be a lawful ground for discharge, itisnecessary-because they are alleged to have oc-curred in the course of organizing activity-to ana-lyze the incident under the rationale enunciated inNLRBv.Burnup&Sims,Inc.,379 U.S. 21 (1964).The Supreme Court there affirmed the Board'sruling that Section 8(a)(1) of the Act is violated de-spite the employer's good faith if it is shown that anemployee was discharged for alleged misconductwhile engaged in a protected activity,and that theemployee was not in fact guilty of that misconduct.Once it has been established that an employee isengaged in union or protected activity, the burdenshifts to the employer to demonstrate an honestbelief that the employee was engaged in miscon-duct. Once an employer establishes an honest beliefthat the employee engaged in misconduct, theburden shifts back to the General Counsel to proveeither that the employee did not in fact engage inthe misconduct4or that his misconduct was not se-rious enough to warrant discharge.5The conduct that provides the fourth reason forCastro's discharge alleged in the termination slip(i.e.,driving without a valid Texas driver's license)did not occur in the course of Castro's union activi-ty.Therefore, this purportedreasonfor Castro's dis-charge should be analyzed underWright Lineprin-ciples.8 In this connection,we note that the question whether or notthreats of discharge would constitute objectionable conduct willnot necessarily control the question whether the conduct couldconstitute a lawful ground for discharge.Thus,for example, if oneemployee assaulted another employee in an attempt to force him towear a union pin, an employer might lawfully discharge him forthe assault,even though there are circumstances under which theassault might not constitute grounds for setting aside the election-e.g., if the assaulter were not a union agent,there were hundredsof unit employees in the unit,and no one other than the victimknew of the assault4MagnoliaManor Nursing Home Inc,284 NLRBNo. 90 (June30, 1987) (JD slip op at 11).5 See GemUrethaneCorp.,284 NLRB No122, slip op at 11(July 27, 1987).6 251 NLRB 1083 (1980),enfd 662 F.2d 899(1stCir 1981),cert.denied 455U S. 989 (1982), approvedinNLRB v. Transporta-tionManagementCorp.,462 U.S. 393(1983).6.The trial on remand-and Mark's reasons fordischarging CastroEarlier I described the items constituting the record.Testifying at the first trial of this case during the GeneralCounsel's case-in-chief were Norman E.Jones(called, ineffect,underFed.R.Evid. 611(c) by the General Coun-sel),Castro,and JamesL. Holliday,Castro's former su-pervisor(called expressly under Fed.R.Evid.611(c), at1:139).During its case the Respondent called Jones4 and4 Jones also represented the Respondent at the hearing.Although thetranscript does not list Jones as testifying at this point,Judge Gershunyreminds Jones that he is under oath and on the witness stand before Joneslaunches into what clearly is testimony(1.157, 166) MARK INDUSTRIES, INC.(impliedly under Fed.R.Evid.611(c)) Castro.There wasno rebuttal stage.Before me the parties, as I have mentioned,introducedthe record from Judge Gershuny's hearing.The GeneralCounsel then called Castro(2:9) and rested(2:70).Re-spondent Mark then called Jones, Castro, recalled Jones,and rested(2:97-98).There was no rebuttal stage. Theadditional exhibits offered are not substantive items. Withone possible exception,the testimony given before me,aside from its necessaryvalue for credibilitypurposes,adds little of significance to the preexisting record.The possible exception occurs in the testimony ofJones.According to Jones, at the July 16, 1986 dischargeinterview Personnel Manager Ken Euler, "in his brokenvoice, said something about'you've been warned."'(2:74)Continuing,Jones testified that he had lookedthrough Castro's file some minutes earlier and had seen"several things about safety."Jones then concedes thathe does not think he mentioned anything about safety inthe discharge interview with Castro(2:74).Respecting this exception I emphasize the "possible"because it is not at all clear that Respondent Mark isnow seeking to add safety violations to its list of reasonsfor terminating Castro.Jones never expressly stated thatbefore me, nor does he assert it in his(Mark's) posthear-ing brief to me.Itmay be well to review how the matterof safetyviolations arose in this case.At the firsttrial the General Counsel introduced evi-dence of several incidents(including safety),not allegedin the complaint,solely as background to show knowl-edge, animus,and disparity(1:45-48,128-129;G.C. Exh.13 at 8 fn.2,and 9-10). Respondent offered similaritems, such as reprimands and safety matters, to counterthe thrust of the General Counsel'sevidence.Citingthesematters(specifically including"refusal to followsafety instruction")and exhibits in itsJuly 31, 1987 briefto Judge Gershuny,RespondentMark asserted (G.C.Exh. 14 at 2):However, Mr. Castro was not terminated for theabove stated reasons but for the reasons as set forthby the National Board,in part,and other reasonsthe Corporation believed were for just cause. Ex-hibit of General Counsel #4.In itsMarch 19, 1989 brief(G.C. Exh.14) to me, Re-spondent,generally reproducing its brief to Judge Ger-shuny, omits the sentence just quoted.On the otherhand,Mark cites rules pertaining to safety violations andrefusal to do assigned work(a reference to an issue re-garding overtime)and simply characterizes these as mat-ters for which"Mr. Castrocouldhave been terminated."(G.C. Exh.14 at 3.) (Emphasis added.)In light of Respondent's failure to expressly add safetyviolations to the list of reasons for Castro's discharge, theclear and affirmative testimony of Jones that Mark gaveCastro the reasons he was terminated(1:14), and Jones'testimony that Castro"was terminated for the reasons asstated on General Counsel's 4," (1:25), I find that theonly purported reasons Respondent relied on in discharg-ing Joseph M. Castro were the four(quoted earlier) con-tained on the list Personnel Manager Euler attached to469Mark's protest(G.C. Exh.4) of Castro's claim for unem-ployment compensation.In any event,Ido not creditJones because his demeanor before me was unfavorable.Thus, I do not believe Jones' testimony that PersonnelManager Euler told Castro,at the July 16 dischargemeeting,that Castro had been warned.I find it was notsaid.Even if I were to find it logical or likely that anypriorwarnings to Castro over safety or other matterswould have been relied on by Respondent in its decisionto discharge Castro, an administrative law judge is not atliberty to supply, as a reason,thatwhich the employeritself did not see fit to advance.Inland Steel Co., 257NLRB 65,67-68(1981), enfd.mem. 681 F.2d 819 (7thCir. 1982).The reasons Respondent Mark relied on were,Ifind,the four it advanced by listing on the sheet ofpaper it submitted with its protest to the Texas Employ-ment Commission.7.Attachments to Respondent's brief deemedstrickenIn making its argument against Castro's credibility theRespondent,by Norman E. Jones, attaches to its brief,"for the rejected file," Respondent'sExhibits 14(c) and14(d).Thesedocuments are two envelopes addressedcertifiedmail to Castro from Mark.With copies ofreturn receipts attached,they are marked either "re-fused"or "return to sender."Thesedocuments relate toMark's efforts to serve a subpoena(sent to separate ad-dresses) on Castro seeking the production of Castro's(Federal)income tax returns and W-2 forms for 1986 and1987(R. Exhs.14a and 14b).5 Respondent's purpose inseeking the tax returns was to see whether Castro hadreportedcash income from moonlightingwork.6 The as-serted relevance of this topic is that it would bear onCastro'scredibility-hishonesty/truthfulness,or lackthereof, depending on whether he reported the additionalincome(2:46).'Because the matter of whether outside income was re-ported on Federal income tax returns is collateral tocredibility of the witnesses on the issues before me, I sus-tained the General Counsel's objection and placed thesubpoenas, Respondent'sExhibits 14a and 14b, in the re-jected exhibits file (2:46, 65-67).When Jones took thewitness stand before me he placed his own credibility inissue.In fairness,therefore,if I were to inspect Castro'stax returns to ascertain whether he cheated on hisincome taxes,I also should inspect those of Jones. How-The subpoena also requested any notes or statements Castro hadgiven the Union or the Board in this case. At the hearing Respondentwas furnishedCastro's Board affidavit of 8-25-86, apparently the sameaffidavit furnished at the original unfair labor practice trial(2:33, 1.76).Castro apparently furnished no statements to the Union and testified hehad no documents pertaining to the case(2.64-65)a Castro testified that he did some contract welding (1:51, 92) and, inthe summers,landscaping and mowing lawns (2.46)7Respondent initially sought to explore whether Castro was behind onhis child support payments based on information Jones supposedly hadthat Castro was delinquent in them, but Respondent dropped that line ofinquiry (2:26-28)As Jones expressed his purpose:"I'm looking for acharacter because we have to talk about this man, does he lie or(not), ortell the truth or tell what's true." (2:27) And: "he has said he didn'tthreaten people,yet the Board agent found that he did threaten peopleSo there's conflict there." (2.27-28.) 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDever, Jones did not offer to produce his own income taxreturns.Respondent'sExhibits 14(c) and 14(d), as earlier noted,are photocopies of two envelopes(with copies of returnreceipts attached) purporting to be those containing thetwo identical subpoenas(R. Exhs.14a and 14b) whichRespondent sought to serve on Castro.At thehearingJones represented that the envelopes and return receipts(R.Exhs.14c and 14d)were in a separate briefcasewhich Jones apparently did not receive from the airlineon his arrival in San Antonio.He sought to hold therecord open to place the items in the rejected exhibitsfile on the basis of Castro's(lack of)credibility concern-ing Castro's failure to accept or claim the letters (2:59-61, 67-68).I ruled that I would not leave the record open for thatpurpose because Castro would not be able to see theitems and give testimony about them.8Because the casewas on remand,and desiring to permit the parties fullleeway to develop their positions,I stated I would enter-tain a motion for a continuance in order that we couldreassemble to take the additional evidence.When Jonessaid he would send the envelopes to me I specificallytold him I did not want them sent to me and that Iwould not hold the record open for that purpose. Jonesdeclined the express opportunity to seek a continuance(2:68-69, 97-98).Respondent did not pause to file a motion reurging itsposition and seeking leave to submit the documents, nordoes it move that the hearing be reopened in order thatall parties have the opportunity to address the matter. Inthese circumstances the conduct of Jones in attachingphotocopies of the envelopes and return receipts (R.Exh.s 14c and 14d) to Respondent's brief is highly im-proper.The General Counsel apparently offered whateverknowledge the Government had concerning Castro'scorrect mailing address(2:60-61).Respondent apparentlydid not seek the General Counsel's assistance, if neces-sary, in obtaining personal service throughthe U.S.Mar-shal's office.Finally, Respondent apparently did not seekthe assistance of the General Counsel immediately beforethe hearing to persuade Castro to accept service and tobring his tax returns to the hearing.In any event,the envelopes would prove nothing morethan that Castro declined to accept a certified envelopewhich,itturns out, apparently contained a subpoenaduces tecum seeking tax returns and statements. Castro'srefusal to accept the certified letter from the companythat fired him has no relevance to his credibility. As theenvelopes do not bear a statement asserting "subpoenainside," it is immaterial that Castro testified,early in hiscross-examination by Respondent, that he had not re-ceived a subpoena from Mark to bring certain documents(2:29). I shall consider the documents(R. Exh.s 14c and14d) attached to Respondent's brief as stricken,not partof the record,and not part of the rejected exhibits file.8 Castro testified that one of the addresses(3311 Capitol Avenue) is hisfather's and that his father said he had refused to accept the certifiedletter(2:67). Similarly, Castro refused to accept the letter addressed tohim at his own 8819 Five Palms address(2 30, 67)B. The Lawfulness of Discharge Grounds 1, 2, and 31. IntroductionPursuant to the Board's first instruction,I now turn tothe circumstances surrounding Castro's alleged threats.Mark offered no evidence,either at the original trial oron remand,concerning the surrounding circumstances.Mark relies solely on the findings of HearingOfficerGonzalez in arguing that the alleged threats constitutelawful grounds for discharge.In the Government's brief,the General Counsel does not address the circumstancesunder the first instruction topic of the remand.Supervisor Holliday briefly testified that on a Monday(date and timeframe not specified)three employees cameto him and said Castro, over the telephone over theweekend, had threatened to kick their asses. Holliday tes-tified he had heard rumors others were going to do thesame to Castro.Holliday told his two leadmen that hedid not want any fights.He told Castro that temperswere getting overheated and he would not have anyonemaking threats.Castro denied making any threats and hesaid he would tell the three he made none.Holliday re-ceived no reports afterwards from his two leadmen thatany employee was getting"totally out of hand" (1:145-148).The only factual description concerning the circum-stances is that which appears in the Gonzalez report.Earlier I quoted in full from that report concerning Ob-jection 2(discharge ground 1), the threat expressed toBarry Burns that he, Castro,would"have the jobs" ofRobert"Rocky" Timke and Mark Butzirus if the Unionwere voted in. I also quoted in full from the report con-cerning Objection 4, the religion issue (discharge ground3).That leaves discharge ground 2, the threat of physicalharm-Objection 3.Respecting Objection 3, Gonzalez wrote (G.C. Exh. 2at 9-10):Objection No. 3 refers to an alleged threat madeby Castro to Burns of physical harm.Burns stated that two to three weeks before theelection he got a message that Castro had called hishome.He was in Ildefonzo Rodriguez'apartmentdrinking.Burns then called Castro at Ruben's Barwhere Castro was also drinking.Burns could notrecall what was said during the telephone conversa-tion except that Castro said"twenty guys weregoing to kick my[Burn's] ass if I didn't vote for theUnion," afterwhichBurns hung up.Castro stated that he had told Burns that twentyguyswere going to be against you. Rodriguezstated that he was trying to listen on the phonewhen Burns was talking to Castro and that he didnot hear any threat.He said that after the callBurns said something about some people comingafter them.The next day Burns toldLex Lynchand Timkeabout the alleged threat near a break table andothersmay have heard.Timke confirmed thatBurns told him Castro called him the night beforeand said that twenty men were going to kick his ass MARK INDUSTRIES, INC.if he wouldn't vote for the Union. Timke said JimHolliday,Lynchand Butzirus were at the table.Butzirus also confirmed the conversation at thetable.Neither Lynch nor Holliday testified.Burns stated that during that day or the next atwork, Castro called him over and told him "youcan't be saying that kind of shit, you are going toget me in trouble." Burns toldhim yes you did [saythat] and Castro said, No.Castro stated that Holliday told him that he hadthreatenedBurns. Castro denied it. Castro thentalked to Burns about it. Burns told him that Castrohad said on the phone that if he didn't join theUnion there were going to be twenty guys out thereto kick his ass. Castro said he didn't. Castro toldhim that he had said that twenty guys were goingto be against him.Rodriguez statedthat he saw Castroand Burnstalking but did not hear what they were saying.Timke also saw Castro talking to Burns apparently,according to Timke, trying to apologize.Burns stated at the hearing that he had changedhis statement in an affidavit to the Board. He hadfirst stated that Castro had told him that twentyguyswould kick his ass.In the Board affidavit hestated that Castro only told him that twenty guyswould be against him. During his testimony at thehearing he stated that both the earlier statement andthe BoardAffidavitwere correct.He then statedthat bothstatements meant the same thing to him.As a result of Burns' contradictions of the event, Icredit Castro.Ihave found that the alleged threat made byCastro toBurnsdid not occur. Castro merely toldBurns that if he did not support the Union thattwenty guys would be against him. That statementisnot a threatof bodily orphysical harm. It wasconstructively disavowed when Castro told Burnsthat he had not made the alleged threat.Rodriguezand Timke saw Castro talk to Burns, apparentlywhen Castro denied that he had made the threat.Castro also told Holliday and Rodriguez that hehad not made the threat.2.Discussiona.CircumstancesAssuming that Castro made the threats attributed tohim by employee Barry Burns in Objections 2 (to "get"the jobs of employees Timke and Butzirus)and 3 (20guys would kick Burns'ass if he did not vote for theUnion),the circumstances do not appear to neutralize thestatements.Respecting the jobs threat,Castro never ac-knowledged the threat.He denied making it.A denialdoes not provide the reassurance that would flow from aconfession,an acknowledgement it was wrong, and apromise of no future threats or attempts to affect the jobsof employees.Castro's status as an agent of the Unioncaused employees to suspect he possibly would adverselyaffect their jobs through an established bargaining agent.Thus,Ifind that the circumstances surrounding thethreats would not, as a matter of law, prevent Respond-471entMark from discharging Castro for the threats, ifmade.Hearing Officer Gonzalez found that the physicalharm threat was not made.Before leavingthe subject of the threats described byemployee Burns, I should note that Burns did not testifybefore me.The onlyweight that can be given to his de-scription,therefore,is the very limited weight that canbe given to the findings of HearingOfficerGonzalez.Respecting the religion issue,IfindCastro's allegedconduct to be protected. Again,no witnesstestifiedbefore me about the subject.b. Balancing the interestsRespecting the matter of balancing the Section 7 rightsof Castro against Mark's interest in deterring the conductto determine if the protection of the Act was removedby the employee's excesses in carrying out the activity(order remanding at 4), the answers seem unclear. The(assumed)job-loss threat occurred away from Mark'spremises.On the other hand,the company rules againstthreats9 are not expressly restricted to occurrences at oron Respondent's premises,property, orfunctions.The parties did not focus on this question. The onlyevidence concerning it is an indirect reference by Super-visor Holliday in testifying before Judge Gershuny aboutan incident one day at the plant between a nonemployee(an employee of a caterer) and welder James Owens.ClaimingOwens owed him money,a claim Owensdenied,the caterer employee pushed Owens against thewall.Owens did not fight back and tried to back away.Holliday testified Owens was not disciplined for fightingon companypropertybecause Owens was passive in theincident (1:139-140, 150).Despite this description, theevidence is insufficient to determine company policy onthe issue.Objectively, it would seem that RespondentMark might well interpret its rules against threats toapply when a threat, although uttered away from compa-ny premises,property,or functions,relates to the workrelationship.On that objective basis, Mark would have asuperior interest in deterring threats such as job loss.Thatbrings us to consider the second instructed topic.C. The Alleged Threats1.TheBurnup& Simsanalysisa. IntroductionAs the Board wrote in its remand order, quoted earli-er, once it has been established that an employee is en-gaged in union or protected activity, t 0 the burden shiftsto the employer to demonstrate it held an honest beliefthat the employee was engaged in misconduct when itdisciplines the employee for that misconduct.If the em-ployer so demonstrates,the burden shifts back to the9Rule 7 from R Exh 9 at 15(the Texas rules)and rule 26 from RExh 8 at 20(the California rules),quoted earlier in conjunction withCastro'sdischarge and Mark's protest of his claim for unemploymentcompensation.10 It is undisputed that the alleged threats,ifmade,occurred in thecourse of the union organizing and were directly associated with Castro'sefforts to persuade employees to support the Union 472DECISIONS OF THENATIONALLABOR RELATIONS BOARDGeneral Counsel to prove either that the employee didnot in fact engage in the misconduct or that his miscon-ductwas not serious enough to warrant discharge(remand order at 5).b.The issue of Mark's "honestbelief'Mark does not directly address the"honest belief"question in its posthearing brief to me. As with its briefto Judge Gershuny,Respondent again relies on the find-ings in the Gonzalez report, recites rules for whichCastro "could have been terminated,"and attacks Cas-tro's credibility by impliedly arguing that the GeneralCounsel failed to prove that Castro did not utter thethreats or that Castro's conduct was not serious enoughto warrant his discharge.As Jones admits,at the discharge interview Mark didnot ask Castro for his version of the facts(1:22).Howev-er,Castro was present and testified regarding some ofthe matters before Hearing Officer Gonzalez but, as theGonzalez report reflects, Castro did not testify about thejob loss threat (G.C. Exh.2 at 8).Castro disputed the"kick ass" threat(Objection 3) and,as earlier noted,Hearing Officer Gonzalez found that Castro had simplytold Barry Burns that 20 guys would be against Burns ifhe did not vote for the Union.Even so, that statementitself is apparently the "threat"Mark relied on by includ-ing the essential element of Objection 3 (threat of physi-cal harm)as reason 2 (threat of physical harm) on thedischarge list. In the absence of testimony or other evi-dence by Mark indicating that Mark relied on the allega-tion rather than the statement as found by Hearing Offi-cer Gonzalez,t t I find that Respondent's listed reason 2refers to the latter rather than the former. Indeed, recallthat at the discharge interview Jones expressly relied onthe report of Hearing Officer Gonzalez.Respecting listed reason 2, I find Mark held an honestbeliefCastro made the "20 guys will be against you"statement.Castro admits the remark and it is so found inthe Gonzalez report.Is the remark misconduct? I find itis not.If it were, employees would jeopardize their jobsmerely by expressing opposition to employees holdingdifferent views.Accordingly,Ifind thatMark's listedreason 2 was not available to be used by Mark as areason for discharging Castro because the reason actuallyrefers to protected conduct.Mark's "honest belief" that Castro made the remark isan element of theBurnup & Simsrationale rather than astep in motive analysis.Indeed,if I were analyzingMark'smotive, I would find that Mark seized on thisground,as the others,as a pretext to mask its true reasonfor discharging Castro-his protected activities in sup-port of the Union.For reasons similar to those respecting ground 2, I findlisted reason 3 (the religion issue)to be unavailable toMark notwithstandingMark's"honest belief"Castromade appeals to the religious beliefs of employees RafaelChapa and Phillip Swanson.The appeals by Castro wererather subtle and not at all inflammatory.Once again,this conduct by Castro was merely protected activity" Thus, the inquirynecessarily must focus on the remark as found byGonzalez rather than on the objectionas filed by Mark.available to either side in an election campaign.Accord-ingly, I find that listed reason 3 was unavailable to Markas a matter of law.Turning now to listed reason 1, the threat of job loss, IfindRespondentMark did have an honest belief thatCastro in fact made the job loss threat. Although theUnion was represented by counsel at the objections hear-ing (1:22-23),Castro was not asked about this allegation.Even though the evidence showed that at the plantCastro denied making the threat,Hearing Officer Gonza-lez found that Castro did make the threat.Inmaking my finding Mark held an honest beliefCastro had made the threat,I recognize that, as to evi-dence of the threat,Respondent is relying solely on theevidence presented to Hearing Officer Gonzalez. Formeremployee Barry Burns, for example, did not testifybefore me. As the Board notes,however, a hearing offi-cer's findings,although not binding on an administrativelaw judge, are entitled to some weight. (Remand order at3, fn. 2.)c.The General Counsel failed to prove that Castro didnot make the job loss threatThe next question is whether the General Counselproved that Castro didnotmake the threat.Before JudgeGershuny,Castrodenied threatening any employeeeitherwith loss of his job if the Union was voted in orwith physical harm(1:70).He also denied "harassing anyemployees about their religious beliefs." (1:70)Before me Castro testified he never told employeesthat they would lose their jobs if the Union were votedin,never told employees that they would be physicallyharmed if the employees did not vote for the Union,never appealed to the religious beliefs or prejudices ofemployees in an attempt to persuade them to vote for theUnion, and did not threaten Barry Burns(2:23-24, 48). IfI believed Castro, specifically as to the job loss threat, Iwould find that sufficient to conclude that the GeneralCounsel had met the Government's burden of provingthe misconduct did not occur.However,on this aspectof the case I do not believe Castro.Aside from Castro's demeanor being unfavorable re-specting his denial,Inote the following which reflectsadversely on his credibility.When Mark's representative,Norman E. Jones, began Respondent's cross-examinationof Castro,Jones asked whether Castro recently had con-versedwith the former Mrs. Castro about a subpoenaMark had sent to her. "No," answered Castro(2:25). Itlater developed that Castro indeed had conversed to alimited extent with his former wife about the subpoena.Thus, Castro testified that he answered that way becausewhen his former wife showed him the subpoena andasked him what to do he simply told her, "I don'tknow,"and nothing more(2:25).Ifind the foregoing subpoena episode relevant as tocredibility for this reason. It demonstrates that Castrotends to shave meanings very finely rather than squarelyaddressing the substance of an inquiry.Castro struck meas disingenuous on this.I do not trust or credit his denialof the job loss threat.Accordingly, I find that the Gen- MARK INDUSTRIES, INC.eral Counsel failed to show thatCastrodid not make thethreat.d.The seriousness issue(1) IntroductionThe last question in this series is whether the GeneralCounseldemonstrated thatCastro'smisconduct inmaking the job loss threat was not serious enough towarrant discharge. (Counsel do not address this issue intheir posthearing briefs.)First, not every act of miscon-duct in the course of protected activities automaticallywarrants discipline.ElectricalWorkers IBEW Local 1106(General Telephone Co.),251 NLRB 737, 739, 740 (1980),enfd.mem. 672 F.2d 895(D.C. Cir.1981). The miscon-duct must be sufficiently serious.Gem Urethane Corp.,284 NLRB 1349 at 1352(1987). The test of seriousness isthat adoptedby theBoard inClear Pine Moldings,268NLRB 1044,1045 (1984),enfd.mem. 765 F.2d 148 (9thCir. 1985):"whether the misconduct is such that, underthe circumstances existing,itmay reasonably tend tocoerce or intimidate employees in the exercise of rightsprotected under the Act." 268 NLRB at 1046.However,an employer is not free to apply a doublestandard.Itmay not tolerate behavior by employees whorefrain from union activities that is at least as serious, ormore serious than,the misconduct of the union support-ers.Aztec Bus Lines,289 NLRB 1021 at 1024(1988).Asthe Board recently wrote inChampCorp.,291NLRB803 at 806 (1988):Even in cases in which a striker has actually en-gaged in misconduct and the employer denies rein-statement on the grounds of that misconduct, anemployer may still violate Section 8(a)(3) and (1) ofthe Act if that denial represents disparate treatmentof strikers as compared with nonstrikers or replace-ments, i.e., if it is denying reinstatement to strikersfor conduct that is substantially the same as conductthat it has tolerated on the part of employees whohave refrained from striking.At all times the burden of proving discrimination isthat of the General Counsel.Gem Urethane,id. at 1352.Also presumably a case of pretext may exist.The sugges-tion is mentioned by the administrative law judge inLou-isiana-Pacific Corp.,282 NLRB 1303, 1308 fn. 15 (1987).That raises the question of whether it may become ap-propriate to apply theWright Line12analysis to Castro'sjob loss threat.Suppose, for discussion, the General Counsel estab-lished prima facie that Respondent Mark was motivatedby Castro'sunion activities in decidingto fire Castro.(The General Counsel's complaint so alleges, and thecomplaint alleges a violation of Section 8(a)(3) and (1) oftheAct.The General Counsel argues that Respondentseized on the threats as nothing more than a pretext torid itself of the Union's leading supporter.)That wouldsatisfy the General Counsel's prima facie burden of prov-12 251 NLRB1083 (1980),enfd.662 F.2d 899(1st Cir.1981), approvedinNLRB Y TransportationManagementCorp.,462 U.S 393 (1983)473ing discrimination.Does the analysis stop there becausethe job loss threat was related to Castro's protected or-ganizing activities and therefore only theBurnup & Simsstandard applies? Is Mark able to show,if it can,that itwould have fired Castro even absent his union activities?(The affirmative defense underWright Line.)Is the af-firmative defense concept,in such circumstances, bor-rowed from theWright Lineanalysis and applied in theBurnup&Simsanalysis?If pretext is a material argu-ment, then surely the analysis must encompass the ques-tion of whether Respondent could have fired Castroeven absent his union activities.(2)DisparityAlthoughthe General Counsel argues disparity, I findnone.JamesL. Holliday,Castro's supervisor,also super-vised welder James Owens.Holliday described Owens asa young manwitha short temper.Aroundthe spring of198613 leadman Mark Butzirus came to Holliday and, ap-parently, reported that Owens had threatened to kickButzirus'ass.Holliday orally reprimandedOwens forthis.Thiswas not thefirst threat by Owens,for HollidaytestifiedOwens was not given a reprimand despite re-ports of at least two or three such threats to employees(1:141-144).Respondent'srecord of written warningsissued confirms this inasmuch as Owens is not listed (R.Exh. 13).However, Holliday personally handled the "kick ass"allegation against Castro in a similar manner.Thus, hetold Castrohe did not want any threats being made, andhe instructedhis twolead persons to seek to put adamper on emotions(1:147-148).BypassingHolliday,Respondent included this allegation as item 2 on its listof reasons for discharging Castro even though HearingOfficerGonzalez found that Castro's statement wassimply "20 guys were going to be against you." More-over, theGeneral Counsel failed to prove that Owenswas not an open supporterof the Unionor that Markotherwise believed Owensto beneutral or opposed tothe Union.Accordingly,no disparity is shown. On theotherhand,Respondent's bypassing of Supervisor Holli-day tends to show an unlawful motive.(3) ConclusionEarlier I found that the nature of the job loss threatwas serious enough to justify,from an objective stand-point, discipline up to discharge.Finding no disparitytreatment by Mark,and viewing Castro's job loss threatas serious,Ifind that the General Counsel has failed tocarry the Government's burden underBurnup & Sims.2.Analysis of Mark'smotivea. IntroductionI turn now to the General Counsel's remaining conten-tion-that Castro's discharge was pretextual.Mark, as I have found,honestly believed Castro madethe job loss threat,and the General Counsel failed to13 Holliday could not specify the timeframe other than as possiblybefore or after the election of March 3,1986 (1.141) 474DECISIONS OF THENATIONALLABOR RELATIONS BOARDprove that Castro did notmakethe threat. The GeneralCounsel arguesthat the reasonsadvanced by Respondentare pretextual(Br. at6).Thus, the GeneralCounsel alsorelies hereon its 8(a)(3) allegation alleging a discrimina-torymotive.14 I address the motivation issuewith theusual analysiscalled for byWright Line,251 NLRB 1083(1980).b.The General Counsel's prima facie caseThe record abounds with evidencerespectingCastro'sextensive activities as the leading union adherent as wellasofRespondent'sknowledge concerning Castro'sprominent role. Indeed,as James L. Holliday, Castro'ssupervisor, testified at the first trial, the supervisors knewCastro was active with the Union (1:134).Although thereis no evidence of antiunion animus di-rected specifically at Castro(and no allegations of inde-pendent violations of Sec.8(a)(1) of the Act),Respond-entMark made it clear to employees that it opposedunionization of its Selma plant.Thus, about 3 weeksbefore the March 4, 1986 election Plant Manager DickLevandowski,inHolliday'spresence,toldCastro thatMark did not want a union(1:41-45). The testimony wasnot disputed.Such general opposition has been held toconstituteanimus.Holo-Krome Co.,293 NLRB 594, 595fn. 6 (1989).At a group meeting of assembled employees the daybefore the election Ralph L. Thompson, then the person-nelmanager,and Levandowski spoke against unioniza-tion.Castro stood and spoke out for the Union. Thomp-son responded with some more remarks,including astatement that if the Union were voted in that it wouldinstitute a whole new game and with wages starting at(theFederal)minimum. Castro said Thompson waswrong and was lying to the employees,and that bargain-ingwould startwithemployees'wage rates being attheir current level (1:46-48; 2:18-19). Castro's testimonystands unrebutted.Before the electionCastrohad never been reprimand-ed (1:49).Not long after the election Personnel ManagerThompson personally undertook to issue reprimands toCastro.The first, dated April 21, 1986 (G.C. Exh. 5),was for allegedly refusing to work overtime the previousFriday, April 18 (1:50). Actually Castro had merely de-clined Supervisor Holliday's request to work overtimeon the express understanding that Holliday would turn inhis. overtime list showing Castro unavailable.Hollidayexpressly assured Castro he would not get in trouble(1:51-52, 120, 131). Before the election Castro similarlyhad declined to work overtime,in the absence of anorder to do so, and had not been reprimanded (1:127-128, 130-131). On April 2, 1986, Thompson personallyissued Castro a written reprimand for "refusing"to work14 As theBoard notes in its remand order at 5, the Supreme Court'sdecision inBurnup&Sims,379 U.S. 21 (1964),turned on the Court's in-terpretation and application of Sec.8(a)(1) of the Act. The complaint alsoalleges that Castro's July 16,1986 discharge violated Sec.8(a)(3) of theAct.overtime.When Castro, later that day, complained toHolliday about it, Holliday said he knew nothing aboutthe reprimand(1:52-53).A week later Thompson issued Castro another writtenwarning,dated April 28 (G.C. Exh. 6). This one was forfailure on April 24 to wear safety glasses while grinding(1:57).Castro testified at the original hearing concerningwhy hewas not wearing safety glasses on that occasion.His explanation is based on the idea that the particularmaterialwould not flake or chip. The relevant point,however, is that Respondent ignored others it observeddoing this.When Castro pointed this out to Holliday andaskedwhy he was being picked on, Holliday did notanswer(1:124-127).I find that Respondent,through Per-sonnel Manager Thompson,bypassed Castro's supervisorin order to implement directly a program to single outCastro for discriminatory treatment.Respondent's unan-nounced object, I find, was to lay the proceduralgroundwork, in the form of written warnings (even over-riding,in the overtime instance,Supervisor Holliday's as-surance to Castro that there would be no problem), fordischarging Castro.Mark's reason for its discriminationagainst Castro was, I find,to retaliate against him for Re-spondent's surprise loss in the election,' s and to elimi-nate his presence in the event Mark could have the elec-tion set aside and a second election directed.I shall postpone discussion of whether Respondent car-ried its burden of proving, as its affirmative defense, thatitwould have fired Castro even absent his union activi-ties, until I discuss Mark's listed reason 4-the driver's li-cense issue.D. The Driver's License Issue1.FactsMark's fourth and unnumbered item,expressed as aconcern rather than as a numbered reason,reads:We arealso concerned about your having operateda motor vehicle on Companypropertywithout avalid currentTexas driverslicense.First, neither of the rules checked by Personnel Man-ager Euler in his August 20, 1986 protest submission(G.C. Exh. 4) to the Texas Employment Commission re-quires an employee to have a valid Texas driver's licenseif he drives his private car onto Mark's property. Nor isthere any specific reference in all of Respondent'sCali-fornia rules (R. Exh. 8) or its Texas work rules (R. Exh.9).Broadly read,perhaps some other rule could be inter-preted to apply, but Respondent has not indicated any.Second,Mark's safety rules(R. Exh.7) pertain,in thisconnection, only to company vehicles,and even thenmerely provide:"If you are authorized to operate plantvehicles, abide by all traffic regulations."16 Before the election Mark was confident a majority of the employeeswould vote against theUnion.Supervisor Holliday so testified(1:35). MARK INDUSTRIES, INC.475Third, the driver's license topic somehow arose (thecontext is not adequately explained in the record) at theJune 1986 objections hearing(1:21, Jones; 1:113,Castro).Jones testified that lackof a driver's license "causesproblems"(unspecified)respecting insurance.In the nextbreath,Jones concededthat Castrowas not required tooperate a vehicle aspart ofhis weldingjob (1:21). Castroconfirms he was not so required(1:70; 2:24). At no point,eitherbefore Judge Gershuny or beforeme, did Jonesflatly say that Castrowas fired,in part, because he didnot have avalid Texas driver's license.Fourth,although Castro concedes he did not have avalid license during that timeframe(1:113, 115; 2:24), atno time did anyone at Mark tell him he should or mustobtain one(1:71; 114-115; 2:24-25). Fifth,Respondentdoes notrely onthis ground either in its brief to JudgeGershuny (G.C. Exh.14) or in its posthearingbrief tome.2.The GeneralCounsel's prima facie caseAs the Boarddirected in its remandorder of 6 (G.C.Exh. lm),the driver's license issue must be analyzedunder the principlesofWright Line,251NLRB 1083(1980), enfd.662 F.2d 899 (1st Cir.1981), approved inNLRBv.TransportationManagementCorp.,462 U.S. 393(1983).Ialreadyhave describedRespondent'sconcededknowledgeof Castro'sactive and open support of theUnion,Respondent's opposition to unionization general-ly, and its retaliation againstCastrobeginning not longafter theMarch 1986 election.Thosefindings applyequally here.Respondent never at any point expressly describes its"concern" over Castro's lack of a valid driver's licenseas one reasonfor whichit specifically dischargedCastro.To the extentitmay contend it did so, I find the reasonnothing more than a makeweight. More than that, it con-stitutes an overreaching.This stretching out byRespond-ent to graspfor anybasis, however illogical,to justifyCastro'sdischarge merely reflectsthatRespondent had adifferentmotive-an unlawful one-for dischargingCastro.I so find,and I thereforefindthat the driver'slicense "concern" is a tainted pretextwhich Markinclud-ed on the list in an attempt to buttress its unlawfulmotive of eliminating from its midstthe Union'spivotalleader-Joseph M. Castro.Thus, I find that theGeneral Counsel has establishedprima facie that Castro's union activities were a motivat-ing reason for Respondent'sdecision to discharge him.The remaining question is whether Respondent carrieditsaffirmativeburden ofdemonstratingitwould havefiredCastroeven in the absence of his union activities.E. Respondent'sAffirmative Defense1.The legal standardUnderWright Line,once the General Counsel estab-lishes a prima facie case, the burden shifts to the Em-ployer to demonstrate(that is, to persuade as to the af-firmative defense)that it would have taken the sameaction even in the absence of the protected conduct. 251NLRB at 1089.Ifind that Respondent Mark failed tocarry its burden.2.The jobloss threatFirst, Jones never testified,and there is no direct evi-dence indicating,thatRespondentMark would havefiredCastro as to one of the threat allegations ratherthan in relying-as it does-on all three.Yet the onlythreat allegation remaining intact is the job loss threat.The preamble to Mark's second group of rules allowsdiscretion in the nature of the discipline to be imposedfor "harassing,intimidating,threatening or coercing" inviolation of rule 7(R. Exh.9 at 14,15). Supervisor Hol-liday described Respondent's discipline policy as being,in effect, one progressing from as many as three oralwarnings before even a written warning issued,depend-ing on the circumstances(1:144).Absent Respondent'sretaliationcampaign of warnings and other actionsagainstCastro beginning after the election, Castro'srecord would have been free of reprimands-as it wasbefore the election. In those circumstances it is not at allcertain thatMark, in the absence of Castro's union ac-tivities,would havefiredhim, rather than imposing somelesser discipline,for his job loss threat.While serious, ajob loss threat is less serious than, say, a threat of vio-lence or physical harm.Second,in the absence of Respondent's expressly as-serting that it would have discharged Castro over thejob loss threat alone, I am not at liberty to find that itwould have done so even if I believed Mark would havedone so.Hicks Oils&Hicksgas,293 NLRB 84 (1989).Indeed, I certainly do not believe it would have done soabsentCastro's protected activities.16 I find that Re-spondent failed to carry its burden here.Thereisno evidence and no indication to support afinding thatMark would have fired Castro,absent hisprotected activities,if the threat of job loss had relatedto some personal dispute with employee Barry Burnsrather than to a union organizing campaign.3.No driver's licenseSimilarly, there is no evidence Mark would have firedCastro solely because of his lack of a current driver's li-cense absent Castro's union activities.The points made indiscussing Respondent'smotive on this topic are equallypersuasive here. Thus, as a welder Castro had no job re-quirement of holding a valid Texas driver's license. Asfor Jones'expression of concern about insurance, Jonesimmediately admitted that Mark does not purchase insur-ance for its employees'private motor vehicles(1:21).This is not to say that an employer could not havesuch a concern or impose license and insurance require-ments on its employees as a condition of their being ableto park their vehicles on company property. But there isno evidence Mark had ever expressed such a concern to16 The analysis here is complicated by the fact the threat is tied to theunion activities I must assume the threat in the framework of a personaldispute between Castro and employee Barry Burns and then ask whetherMark would have fired Castro because of a job loss threat uttered toBurns as part of a personal dispute 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDitsemployees here.Respondent has failed to carry itsburden of showing that it would have fired Castro forhis lack of a valid driver's license even in the absence ofhis union activities.CONCLUSIONS OF LAW1.Respondent Mark Industries,Inc. is an employerwithin the meaning of Section 2(2), (6), and(7) of theAct.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent violated Section 8(a)(3) and(1) of theAct bydischarging Joseph M. Castro on July 16, 1986.4.The unfair laborpractices found affect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYThe Respondent having discriminatorily dischargedemployee Joseph M.Castro on July 16,1986, it ordinari-ly would have to offerhim reinstatement as well as makehim whole.Because Mark has closed its Selma, Texasoperation, neither a notice posting nor a reinstatementorder is appropriate.There is no evidence Mark plans toreopen its Texas operation,nor is there any evidenceMark offered its Texas employees an opportunity totransfer to its California operation or to be placed on apreferential hiring list there.Other than requesting astandard order requiring reinstatement,backpay, andposting of notices(Br. at 6), the General Counsel has notproposed any special remedial order.I shall order Respondent Mark to mail notices to allemployees on its Selma, Texas payroll as of July 16, 1986(the date of Castro's discharge),at their last known ad-dress.I shall also order Respondent to make Joseph M.Castro whole for any loss of earnings and other benefits,computed on a quarterly basis from date of discharge tothe date Castro would have been laid off (as determinedat the compliance stage)inMark'sOctober 1986 closingof its Selma plant, less any net interim earnings, as pre-scribedinF.W.WoolworthCo., 90NLRB 289 (1950),plus interest as computedinNewHorizonsfor theRetard-ed,283 NLRB 1173 (1987).1717 UnderNew Horizons,interest iscomputed at the "short term Federalrate" for the underpaymentof taxes as set out inthe 1986 amendment to26 U S.C. § 6621 Interest accrued before January 1, 1987 (the effectivedate of theamendment) shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed18ORDERThe Respondent,Mark Industries,Inc., Selma, Texas,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting TeamstersLocal 1110 orany other union.(b) In any like or related manner interferingwith, re-straining, or coercing employees in the exercise of therights guaranteedthem bySection 7of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Make Joseph M. Castrowhole for anyloss of earn-ings and other benefits suffered as a resultof thediscrim-ination against him in the mannerset forthin the remedysectionof thedecision.(b) Remove from its files any reference to the unlawfuldischarge and notify Castro in writing that this has beendone andthatthe discharge will not be used against himin any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(d)Mail signed and dated copies of the attached noticemarked"Appendix" to all its Selma, Texas employees ofrecord asof July16, 1986,to their last known address.19Copies ofthe notice, on forms providedby theRegionalDirectorforRegion 16, after being signed by the Re-spondent'sauthorizedrepresentative,shall be mailed bythe Respondent immediately on receipt.(e)Notify theRegional Director in writing within 20days from the date of thisOrder whatsteps the Re-spondent has takento comply.18 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.1s If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."